February 25, 1915. The opinion of the Court was delivered by
This appeal is from an order granting a new trial. Appellant's sole contention is that the order was based upon error of law, to wit, the conclusion that there was no evidence to support the verdict. But the language of the order, which will be reported, shows that the decision was based, in part at least, on the ground that the Judge was not satisfied with the verdict as a just and true finding of the facts. He says it was "capricious and against the weight of the testimony," and, further, that the telegram, "in the light of the other evidence," could not reasonably be construed as an acceptance by defendants of plaintiff's offer. The words italicized show that the Judge's conclusion was based, not entirely upon the ground that there was no evidence to sustain the verdict, but upon the ground that it was contrary to the weight of the evidence. At any rate, the language used is susceptible of that interpretation.
Appellant would have us infer that the Judge's use of the word "capricious," in characterizing the verdict, can mean but one thing, to wit, that his conclusion was that it was wholly unsupported by evidence. While that inference may be warranted, it is certainly not the only inference that may be drawn, especially when the other language used is considered, for a verdict may properly be said to be capricious if it is against the overwhelming weight of the evidence.
Where a new trial is granted on the ground that the verdict is against the weight of the evidence, and the evidence is susceptible of more than one inference, as it is in this case, *Page 284 
this Court cannot interfere; and, where it is granted in the exercise of that discretion which is vested by law in the Circuit Judges to grant new trials, as it seems to have been done, in part at least, in this case, this Court will not interfere, unless it is made to appear that there was manifest error in the exercise of that discretion, which has not been made to appear in this case.
Order affirmed.